Title: Board of Visitors, University of Virginia, 12 July 1828
From: Board of Visitors, University of Virginia
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        Saturday, July 12. The Board met, present the same as yesterday.
                        Resolved That James Monroe & John H. Cocke compose a committee for the purpose of examining &
                            reporting on, the minutes of the Faculty proceedings.
                        Resolved That Chapman Johnson & W. C. Rives compose a committee for the purpose of enquiring into
                            & reporting on the state of the Funds.
                        Resolved as follows: Professor Long having received an appointment in the London University, and tendered his
                            resignation of the Chair of Antient Languages in the University of Virginia, that resignation is accepted.
                        In consenting to relinquish the valuable Services of Mr Long, the Visitors are sensible of the great loss
                            which the Institution under their care, will thereby sustain. But they would not properly estimate their obligation to
                            this distinguished Professor, for the faithful and able discharge of his duties, if they insisted on retaining him against
                            his will, or opposed any obstacle to his pursuit of a more eligible Situation in his native Country. Nor would they act
                            with becoming liberality towards a sister Institution, if they did not feel Some consolation in the reflection that what
                            is lost to the cause of Science here, will be gained to a Seminary which promises no ordinary usefulness in the great work
                            of instructing the rising generation and extending the limits of human knowledge.
                        The Secretary is requested to communicate this order to Professor Long, as an evidence that his
                            resignation is accepted, that the loss of his services is deeply regretted, and that the best wishes of the Board attend
                            him.
                        The account of the Bursar was handed in.
                        
                            
                                
                            
                        
                    